Citation Nr: 1635175	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  11-01 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left upper extremity/arm condition, claimed as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 50 percent for PTSD.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1997 to January 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The appeal was remanded by the Board in June 2015 for additional development; it is now ripe for adjudication. 

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2015.  The hearing transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's left upper extremity condition did not have its onset in service, is not otherwise related to service, and is not secondary to his PTSD. 

2.  The Veteran's PTSD is manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory impairment, occasionally restricted affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, inability to maintain effective relationships, impaired impulse control, and suicidal ideation. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left upper extremity condition are not met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for a rating of 70 percent, but no higher, are met for PTSD for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

Analysis - Service Connection for Left Upper Extremity

The Veteran asserts that he has a left upper extremity/arm disability manifested by numbness and pain that was caused by a stroke; he asserts that the stroke was caused by his service-connected PTSD.  See November 2009 Notice of Disagreement (NOD). 

In regard to the elements of secondary service connection, the Veteran is currently diagnosed with and service-connected for PTSD.  In November 2008, he had a stroke that was accompanied by left upper extremity numbness, spasms and weakness.  See, e.g., December 2008 VA treatment notes.  He asserts that these symptoms continue intermittently to the present.  See May 2015 BVA hearing transcript.  As such, the only remaining element to establish secondary service connection is a nexus between the Veteran's PTSD and his left upper extremity condition.  In this particular case, the Board acknowledges the Veteran's contentions regarding the etiology of the condition, (see, e.g., November 2009 NOD; May 2015 BVA hearing transcript); however, the issue presents a complex medical question which requires medical expertise and training.  The Veteran is not competent to provide the nexus.  See Jandreau, supra. 

In this regard, there are two probative medical opinions of record.  The Veteran's psychiatrist, Dr. L.B., provided her opinion in an October 2010 letter to him.  In it, she notes that she reviewed the medical treatise literature available through the National Institute of Health and determined that there were only two articles suggesting a possible link between PTSD, chronic stress, and the development of cerebrovascular disease (to include stroke).  Dr. L.B. stated that the studies were not sufficiently strong or appropriately designed to identify a direct correlation between PTSD and stroke.  She further opined that it might be reasonable to suspect that PTSD may ultimately increase the risk of cerebrovascular disease; it almost certainly does so through intermediate conditions, such as hypertension, hyperlipidemia, etc.  Dr. L.B. reported that these conditions are often the result of multiple causative factors, and it would be very difficult in an individual case of stroke to determine whether PTSD was a significant contributing factor.  The Board interprets Dr. L.B.'s opinion as rejecting a causative relationship between the Veteran's PTSD and stroke (and thus the left upper extremity condition).  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination).  Regarding aggravation, Dr. L.B. suggested a possible, but tenuous, relationship between PTSD and cerebrovascular disease (to include stroke), which cannot substantiate the claim.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (holding that a speculative medical opinion provides neither positive nor negative support for the Veteran's claim).
 
In August 2015, the Veteran was afforded a VA neuromuscular disease examination conducted by a VA Board Certified Neurologist.  The examiner discussed the Veteran's medical history in regard to the 2008 stroke, and noted that contemporaneous medical records at the time of the 2008 stroke reflect that the Veteran was diagnosed with a patent foramen ovale (PFO), which is a hole between the left and right atria of the heart.  The examiner stressed that this hole exists in everyone in utero and usually closes shortly before birth.  At the time of the 2008 stroke, the examiner noted that the Veteran had a hypercoagulable workup that revealed no abnormalities besides the PFO.  Additionally, a workup for central nervous system inflammation or other secondary causes was completely negative.  In March 2009, the examiner noted that the Veteran's PFO was closed and he suffered no subsequent strokes, and had no other vasculopathic risk factors for stroke such as hypertension, hyperlipidemia or diabetes mellitus.  The examiner noted that a PFO is a known risk factor for embolic stroke and the Veteran's clinical stroke presentation in November 2008 was consistent with embolic stroke and not a stroke due to cerebrovascular disease, which supports that his PFO was the likely cause of his stroke.  The examiner further stated that this conclusion was supported by the Veteran's medical workups and medical history.  The examiner also noted that the Veteran had no recurrence of stroke after his PFO was closed.  For these reasons, the examiner stated that she could not comment on the contribution of PTSD to the Veteran's stroke without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (if a diagnosis or etiology opinion is not possible without resort to speculation, the examiner must provide a reason why speculation would be required by explaining the basis for such an opinion

In sum, the only two medical opinions of record do not support the Veteran's assertion that his stroke was caused or aggravated by his PTSD.  The opinion of Dr. L.B. is speculative, as it merely indicates that a nexus between PTSD and cerebrovascular disease is possible, not probable.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  Moreover, the August 2015 examiner opined that the Veteran's stroke was not the result of cerebrovascular disease at all, but due to an embolic condition.  As such, the evidence shows that the Veteran's stroke, and by extension his left upper extremity condition, were not related to his service-connected PTSD.  There are no competent opinions of record to the contrary.  As noted above, the Veteran is not competent to discuss the etiological relationship between his stroke and PTSD.  Thus, service connection on a secondary basis for a left upper extremity condition must be denied.

In regard to direct service connection, service treatment records do not reflect any complaints of, treatment for, or diagnoses of a left upper extremity condition manifested by pain and numbness or any risk factors of cerebrovascular disease.  As such, the in-service and nexus elements necessary to establish service connection on a direct basis have not been established. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Principles of Rating Psychiatric Disabilities

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Under 38 C.F.R. § 130, Diagnostic Code 9411, which pertains to the Veteran's PTSD, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 130, Diagnostic Code 9411.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  38 C.F.R. § 130, Diagnostic Code 9411.

The criteria for a 100 percent rating are total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings of psychiatric disabilities shall be assigned based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the various symptoms listed after the terms "occupational and social impairment with deficiencies in most areas" and "total occupational and social impairment" in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Analysis - PTSD Rating

The Veteran filed the current claim seeking an increased rating for his PTSD in November 2008; at that time, it was rated at 30 percent.  In a December 2015 rating decision, the Appeals Management Center increased the Veteran's evaluation for PTSD to 50 percent, effective November 17, 2008, the date of the claim.  

The evidence shows that in all VA treatment notes of record during the period since November 2008, the Veteran was cooperative, showed appropriate psychomotor activity, was orientated to person, place, and time, and had intact insight and judgment.  He was always satisfactorily or well-groomed, and, with one exception, punctual for appointments.  

A January 2008 VA treatment note reflects he Veteran's speech was fluent with normal rate, tone, and volume; his affect was stable, and mood was euthymic.  The provider indicated the Veteran denied suicidal or homicidal ideation, and that there was no evidence of delusions or hallucinations present. 

In a November 2008 VA history and physical treatment note, the provider recorded the following mental status: alert with intact verbal fluency, repetition, and comprehension.  A mini-mental status examination score was 30/30.

A December 2008 VA treatment note reflects that Veteran presented with: fluent speech with normal rate, tone and volume; stable affect; euthymic mood; no suicidal or homicidal ideation; and no delusions or hallucinations.

In a January 2009 VA treatment session, the Veteran reported difficulty managing his stress, anxiety, PTSD and depression symptoms.  Symptoms included sleep disturbance, anger issues, hypervigilance, moodiness, and self-criticism.  He was working full time and going to school for a master's degree.  He had an out-of-town girlfriend.

The Veteran received a VA psychiatric examination in February 2009.  He reported an increase in moodiness, irritability, mistrust of others, and trouble sleeping (initial and middle insomnia and nightmares), and that his sleep problems, nervousness, irritability, anger, lack of trust, thoughts of combat and feelings of being upset were "constant," affecting his total daily functioning.  He also reported that his loved ones stated he was prone to over react and wrestled in his sleep.  He was employed but on medical leave due to his November 2008 stroke at the time of the examination.  As far as social interactions, he reported a distant relationship with his eight siblings and a good relationship with his mother and children.  The Veteran was divorced but was in a relationship; he described the relationship as good at times and poor at other times, due to his aggression issues.  The examiner's mental status examination was as follows: orientation within normal limits; appearance and hygiene appropriate; behavior appropriate; good eye contact; disturbance of motivation and mood; communication and speech within normal limits; impaired attention and/or focus; signs of suspiciousness; thought processes appropriate; judgment not impaired; abstract thinking intact; memory within normal limits; suicidal and homicidal ideation absent; no history or observation of delusions; no history of observation of hallucination;  no obsessional rituals were apparent.  The Veteran reported trouble with sustained concentration; however the examiner noted the Veteran was able to maintain good grades in his college courses.  The examiner stated the Veteran was a reliable historian.  

The examiner stated the Veteran's psychiatric symptoms included nightmares, intrusive thoughts, desire to isolate, problems with concentration, avoidance of reminders of service in Iraq, suspiciousness, and a desire to not think or talk about his experiences in Iraq.  The examiner further opined that the Veteran showed neither cognitive deficits nor difficulty performing activities of daily living.  The examiner stated that the Veteran did have difficultly establishing and maintaining effective work, school, and social relationships because of suspiciousness, lack of motivation, and irritability.  His assigned Global Assessment of Functioning (GAF) score was 65.
A March 2009 VA treatment note reflects the Veteran's main problem was sleep disturbance, which had increased in severity over the previous few weeks.  The Veteran reported that he was getting married the following weekend.  He also reported some memory problems that he felt were related to his stroke in November 2008.  He was still performing well at work and school.   The Veteran described ways in which he was working on anger issues and self-criticism with his provider.  In another March 2009 treatment session, the Veteran complained of insomnia, violent dreams, and occasionally waking up crying.  The provider noted speech was somewhat rapid, but otherwise normal.  The Veteran reported that things were generally going well and he was getting married soon.  His affect was expansive.  The provider's impression was that he seemed almost mildly hypomanic. 

In his November 2009 NOD, the Veteran expressed disagreement with much of the February 2009 examination report.  In relevant part, he stated that the examiner did not actually ask him if he experienced delusions or hallucinations or whether he ever had suicidal or homicidal ideations.  The Veteran further stated that he often felt that others were out to get him, which he felt might be a delusion.  He also admitted to suicidal and homicidal ideation on a "near daily" basis.  

In December 2010, the Veteran reported two primary concerns of irritability and anger episodes.  He reported that anger episodes were less frequent but more intense.  He reported a recent episode in which he quickly became very angry and was unable to properly control himself.  The Veteran also reported some social avoidance and reduced libido.  Attention and concentration were mildly impaired; mood was moderately anxious; and affect was mildly constricted.  His GAF was 60.

A February 2011 VA treatment note reflects the Veteran reported anger and irritability were negatively impacting his marriage.  He also reported racing thoughts.  The provider noted that his speech was pressured; attention and concentration mildly were impaired; mood was anxious; and affect was mildly constricted.  His GAF was 58.

In April 2011, the Veteran reported some improvement in irritability and sleep.  The provider noted that his speech was somewhat pressured; concentration was mildly impaired; mood was moderately anxious; affect was mildly constricted.  His GAF was 60.

A May 2011 VA treatment note reflects the Veteran's affect and mood were euthymic.  He discussed his struggles with stress management, irritability, and anger.  He also discussed issues in his marital relationship.  He reported similar symptoms in June 2011, however his depressive symptoms had increased secondary to work-related stress.

In a July 2011 treatment session, the Veteran reported continuing difficulty with short sleep duration and frequent awakening at night.  Attention and concentration were mildly impaired; mood was mildly anxious; affect was mildly constricted.  His GAF was 62.  Another treatment note from July 2011 is substantially similar except the Veteran discussed how irritability and anger impacted his marital relationship.  He reported that he felt his wife provoked him.  A VA treatment note from August 2011 contains similar findings. 

In February 2012, the RO received a statement from the Veteran's then wife.  In it she described PTSD symptoms including negativity, difficulty controlling anger, racing thoughts, unremembered fits of violence, difficulty with stress management, paranoia, restless sleep sometimes accompanied with violence toward her, and low mood.  She suggested that the Veteran struggled with suicidal states of depression and delusions.  She noted that the Veteran had trouble controlling anger and could quickly become violent.  She noted that on a number of occasions he had choked her.  She also indicated that she had to remind him to shower or brush his teeth.  She also suggested that the Veteran's psychiatric treatment notes did not accurately describe his symptomatology, because the Veteran did not present "the whole story," and he was a "master at articulating what he wants people to think" of him.

An April 2012 VA provider noted the Veteran's affect and mood were euthymic.  The Veteran reported some improvement in his marital relationship and progress in his non-profit startup business.  He also reported increase in stress, irritability, sleep disturbance (including restless sleep and insomnia), and depressive symptoms for the past four months, as he began seeking employment elsewhere.  He continued to struggle with self-criticism, stress management, and depression. 

In June 2012, the VA provider noted the Veteran's affect and mood as depressed.  The Veteran reported transient passive suicidal ideation without plan or intent.  He also reported struggling with increased depression and anxiety due to unemployment.  Increased symptoms included stress, irritability, sleep disturbance, depression, and self-criticism. 

Two VA treatment notes from September 2013 reflect the Veteran and his wife had been separated for approximately three months, after an altercation that resulted in him being jailed on a domestic violence charge.  The Veteran reported that the incident caused him to reevaluate his priorities and direction and led him to a rededication to his spiritual life.  As a result, he reportedly felt more peaceful than he had in years.  He denied significant depression but continued to struggle with irritability, short sleep duration, and a moderate degree of nocturnal hyperarousal.  The provider noted that the Veteran's concentration and attention were mildly impaired; his mood was mildly anxious; GAF was 60.

In August 2015, the Veteran received a VA psychiatric examination.  The Veteran's mood and affect were angry and he took break during the evaluation to calm down.  He noted that his children were afraid of him, and that his ex-wife, from whom he divorced in 2013, was "terrified" of him.  He reported the following symptoms: distressing dreams, emotional detachment, decreased participation in activities, hypervigilance, sense of foreshortened future; anger; and sleep disturbance.  He denied having any friends, and that he avoided people to stay out of trouble.  Symptoms noted by the examiner included: depressed mood, anxiety, angry mood and affect, suspiciousness, chronic sleep impairment; mild memory loss, difficulty in establishing and maintaining effective work and social relationships.  During the examination, the Veteran cognitive ability and memory were grossly intact.  He correctly performed two of five Serial 7s operations; he was able to spell a five-letter word both forward and backward.  He also correctly named the current and previous two U.S. Presidents and was able to cite a current event.  The provider noted the Veteran was able to reason when presented with hypothetical situations and he was able to interpret proverbial statements.  The examiner concluded that the Veteran's then current level of functioning was "occupational and social impairment with reduced reliability and productivity."

Given the evidence outlined above, the vast majority of the medical evidence reflects that the Veteran's PTSD was generally manifested by symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory impairment, occasionally restricted affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms correspond with the currently assigned 50 percent evaluation under VA regulations.  38 C.F.R. § 4.130.

However, a few additional symptoms suggest that a higher evaluation is warranted.  The statement from the Veteran's ex-wife and VA treatment notes reflect that the Veteran suffered from impaired impulse control manifested by unprovoked irritability with periods of violence and difficulty adapting to stressful circumstances.  One such period of violence precipitated the end of the Veteran's marriage and resulted in domestic violence charges.  His relationship with his children is also poor, demonstrative of an inability to maintain effective relationships.  In addition, one VA treatment record and the Veteran's own statements suggest that he has suicidal, and sometimes homicidal, ideation.  These are significant symptoms of mental illness that correspond with a 70 percent evaluation under the code.  Id.  As such, the Board finds that the Veteran's PTSD symptoms most closely approximate the criteria for a 70 percent rating for the entire appeal period.  38 C.F.R. § 4.7.

The Veteran's PTSD, however, is not manifested by symptoms equivalent in severity to gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, and does not produce total occupational and social impairment.  As such, entitlement to a rating of 100 percent for PTSD has not been established. 
ORDER

Entitlement to service connection for a left upper extremity/arm condition, claimed as secondary to PTSD, is denied. 

Entitlement to a rating of 70 percent, but no greater, for PTSD is granted.


REMAND

Entitlement to a TDIU has been raised by the record in the August 2015 VA examination report.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  On remand, this aspect of his claim should be developed, to include providing the Veteran with appropriate VCAA notice regarding the requirements to substantiate a TDIU, associating any outstanding VA treatment notes with the claims file, and conducting a Social Industrial Survey. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide a notice letter informing the Veteran of the evidentiary requirements necessary to substantiate a claim for TDIU.  This letter should specifically request that the Veteran submit an Application for Increased Compensation Based on Unemployability, or a VA-Form 21-8940.
 
2.  Obtain all updated VA treatment records for the Veteran.

3.  Schedule the Veteran for a VA Social Industrial Survey.  All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand, must be sent to the examiner for review.

The VA Social Industrial surveyor is requested to describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of his service-connected disabilities (i.e., PTSD, patellofemoral pain syndrome of the right and left knee, degenerative disc disease of the lumbar spine, bilateral pes planus with plantar fasciitis, bilateral epididymal cysts, tinnitus and residuals of a right wrist navicular and scaphoid fracture) on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

The surveyor is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the surveyor rejects the Veteran's reports regarding symptoms, the surveyor must provide a reason for doing so.

The surveyor must provide reasons for any opinion given.

4.  Then, after taking any additional development deemed necessary, adjudicate the TDIU claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


